PER CURIAM.
We have for review Bronson v. State, 751 So.2d 194 (Fla. 4th DCA 2000), and Bronson v. State, 751 So.2d 193 (Fla. 4th DCA 2000),1 wherein the Fourth District Court of Appeal certified conflict with the Second District’s decision in Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998), approved, 750 So.2d 643 (Fla.1999), on the issue of standing to challenge chapter 95-182, Laws of Florida, as violative of the single subject rule contained in article III, section 6 of the Florida Constitution. We have jurisdiction. See Art. V, § 3(b)(4), Fla. Const.
Based on our recent decision in Salters v. State, 758 So.2d 667 (Fla.2000), and the State’s confession of error, we quash the decisions below to the extent that they are inconsistent with Salters, and remand for resentencing in accordance with the valid laws in effect on the date of the offenses.
It is so ordered.
SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.
WELLS, C.J., dissents.

. We consolidated these cases for disposition by one opinion.